Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/2/2022 was filed after the mailing date of the Final Rejection on 7/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first communication unit in claim 1, 3, 5, and 9-12; second communication unit in claims 1, 5, and 6; and vibration detection unit in claims 11 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Honjo (US Patent Pub. # 2017/0257574) in view of Suzuki (US Patent Pub. # 2015/0116592).
As to claim 1, Honjo teaches a camera accessory that is attachable to and detachable from a camera body, comprising:
a correction optical system (OIS lens 220) that is movable in a direction intersecting an optical axis (plane perpendicular to the optical axis) thereof (Para 68);
a first communication unit (OIS processor 223 and lens controller 240) that transmits to the camera body (camera body 100) (i) first information (first shake signal), which indicates a position (position sensor 222) to which the correction optical system (220) has been moved, and (ii) second information (gyro sensor 224) regarding a vibration (shake (vibration)) of the camera accessory (interchangeable lens 200) (Para 69, 70, and 87).
Honjo does not teaches specifically a second communication unit that receives an instruction from the camera body; wherein the second communication unit receives an instruction to start communication of the first communication unit.  Suzuki teaches a second communication unit (first lens side communication contact point group 111) that receives an instruction (communication changeover command (S160)) from the camera body (camera body 200); wherein the second communication unit (111) receives an instruction to start communication of the first communication unit (changeover devices 302 of the first lens side communication contact point group 111 and of the second lens side communication contact point group 112) (Para 98-103).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the communication changeover command as taught by Suzuki to the digital camera of Honjo, to increase the speed of communication between the camera body and the accessory (Para 21 of Suzuki).
As to claim 2, Honjo teaches wherein: the second information (224) represents an amount of vibration (angular velocity signal) of an image on an image plane caused by the vibration (detected shake (angular velocity)) of the camera accessory (200) (Para 70).  
As to claim 3, Honjo teaches wherein: the first communication unit (223 and 240) repeatedly transmits information including at least the first information (first shake signal) and the second information (224) to the camera body (100) (Para 86 and 87).  
As to claim 6, Honjo teaches wherein: the second communication unit (223 and 240) receives an instruction to start a correction of the vibration exposure synchronizing signal (Para 56); and the camera accessory (200) further comprises a drive unit (OIS driver 221) that moves the correction optical system (220) in the direction intersecting the optical axis (Para 69).
As to claim 7, Honjo teaches wherein: the first information (first shake signal) relates to a position of the correction optical system (220) in the direction intersecting the optical axis (plane perpendicular to the optical axis) (Para 69 and 70).
As to claim 8, Honjo teaches wherein: the first information (first shake signal) has a value obtained by converting the position (position sensor 222) of the correction optical system (220) into a position on a focusing plane (plane perpendicular to the optical axis) (Para 69 and 70)
As to claim 9, Honjo teaches wherein: the first communication unit (223 and 240) periodically transmits (transmitted) a moving state (first shake signal) of the correction optical system (220) in the direction intersecting the optical axis to the camera body (100) (Para 87).
As to claim 13, this claim differs from claim 1 only in that the claim 1 is a camera accessory that is attachable to and detachable from a camera body claim whereas claim 13 is method of transmitting information between a camera accessory that is attachable to and detachable from a camera body and the camera body.  Thus claim 13 is analyzed as previously discussed with respect to claim 1 above.  
As to claim 16, Honjo teaches a camera body (camera body 100) to which an interchangeable lens (interchangeable lens 200) with a correction lens (OIS lens 220) movable in a direction intersecting an optical axis can be attached, the camera body comprising:
a first communication unit (camera controller 140) that receives first information (first shake signal) indicating a position (position sensor 222) of the correction lens (220) and second information (gyro sensor 224) regarding a vibration (shake (vibration)) detected by the interchangeable lens  (200) (Para 69, 70, and 87); and
Honjo does not teaches specifically a second communication unit that transmits an instruction to the interchangeable lens; wherein the second communication unit transmits an instruction to start communication of the first communication unit.  Suzuki teaches a second communication unit (first body side communication contact point group 211) that transmits an instruction (communication changeover command (S160)) to the interchangeable lens (200); wherein the second communication unit (211) transmits an instruction to start communication of the first communication unit (changeover devices 302 of the first lens side communication contact point group 111 and of the second lens side communication contact point group 112) (Para 98-103).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the communication changeover command as taught by Suzuki to the digital camera of Honjo, to increase the speed of communication between the camera body and the accessory (Para 21 of Suzuki).
As to claim 17, Honjo teaches wherein: the first communication unit (second body side communication contact point group 212) has a first data signal line terminal (DATA2) where data from the interchangeable lens (interchangeable lens 100) is received, the second communication unit (211) has (1) a clock signal line terminal (CLK1) from which a clock signal is output, a second data signal line terminal (DATA1) from which data is transmitted to the interchangeable lens in synchronization with the clock signal, and (ili) a third data signal line terminal (R/W1) from which data is received from the interchangeable lens (100) in synchronization with the clock signal (CLK1), the first communication unit (212) receives the first information and the second information via the first data signal line terminal (DATA1), and the second communication unit (211) transmits the instruction to start communication of the first communication unit via the second data signal line terminal (DATA1) (Para 60-62).

Claims 5, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Honjo (US Patent Pub. # 2017/0257574) in view of Suzuki (US Patent Pub. # 2015/0116592) and further in view of Oikawa (US Patent Pub. # 2012/0294598).
As to claim 5, Honjo in view of Suzuki do not teach wherein: the first communication unit periodically transmits the first information and the second information in a cycle shorter than a cycle in which the second communication unit receives the instruction from the camera body.  Oikawa teaches wherein: the first communication unit (second lens-side communication unit 218) periodically transmits the first information and the second information ("hotline communication") in a cycle shorter than a cycle (predetermined second cycles (1 ms cycles in the embodiment)) in which the second communication unit (first lens-side communication unit 217) receives the instruction ("command data communication") from the camera body (100) (Para 70-71 and 90-91).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first and second lens-side communication units as taught by Oikawa to the digital camera of Honjo, to reduce a time lag that occurs at the camera body while the plurality of units are all started up at the camera head, which delays the process of camera head initialization (Para 6 of Oikawa).
As to claim 10, Oikawa teaches wherein: the first communication unit (218) periodically transmits data of a fixed length (four byte data) including the first information and the second information (drive condition information (data) 80) to the camera body (100) (Para 122 and 123).
As to claim 11, Honjo teaches further comprising: a vibration detection unit (gyro sensor 224) that detects the vibration of the camera accessory (200) and outputs a detected signal, wherein: the vibration detection unit (224) periodically outputs the detected signal (Para 70).  Oikawa teaches in a cycle shorter than a cycle ("hotline communication") in which the first communication unit (218) transmits the first information and the second information (drive condition information (data) 80) (Para 90-91). 
As to claim 12, Honjo teaches wherein: the first communication unit (223 and 240) periodically transmits a vibration state judged based on the detected signal from the vibration detection unit (224) to the camera body (100) (Para 86 and 87).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Honjo (US Patent Pub. # 2017/0257574) in view of Suzuki (US Patent Pub. # 2015/0116592) in view of Kunugi (US Patent Pub. # 2017/0013199).
As to claim 18, note the discussion above in regards to claim 16.  Honjo teaches an image sensor (CCD 110) that captures an image formed by the interchangeable lens (200) (Para 57).  Honjo in view of Suzuki do not specifically teach a drive unit that moves the image sensor based on the first information and the second information.  Kunugi teaches a drive unit (camera-shake preventing section 25) that moves the image sensor (image sensor 21) based on the first information and the second information (correct the camera shake and outputs the information on the movement (imager shift amount)) (Para 53).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the camera-shake preventing section as taught by Kunugi to the digital camera of Honjo in view od Suzuki, to provide a focal point adjustment device, a camera system, and a focal point adjustment method for an imaging device, capable of correcting a defocus amount accurately even for a case that the screen center of an image sensor is shifted from the optical axis center of an optical system (Para 10 of Kunugi).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above.  Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.  In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 269612/2/2022